  Case 1:20-cr-00357-VM Document 37 Filed 01/21/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------X                               1/21/2021
UNITED STATES OF AMERICA,        :
                                 :
                                 :               20 CR 357(VM)
          -against-              :                  ORDER
                                 :
ADEA BYRD and ROLAND GREEN,      :
                                 :
                  Defendants.    :
---------------------------------X
VICTOR MARRERO, U.S.D.J.:

      Counsel for the Government, with the consent of counsel
for Defendants (see Dkt. No. 35), requests that the status
conference    currently   scheduled    for   January    29,    2021   be
rescheduled. The conference shall be scheduled for Friday
March 5, 2021 at 1:00 p.m.
      All parties to this action consent to an exclusion of
time from the Speedy Trial Act until March 5, 2021.
      It is hereby ordered that time until March 5, 2021 shall
be excluded from speedy trial calculations. This exclusion is
designed to guarantee effectiveness of counsel and prevent
any   possible   miscarriage   of   justice.   The     value   of   this
exclusion outweighs the best interests of the Defendant and
the public to a speedy trial. This order of exclusion of time
is made pursuant to 18 U.S.C. §§ 3161(h)(7)(B)(i) & (iv).


SO ORDERED:

Dated:       New York, New York
             21 January 2021
